Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 05/18/22 after the Final Rejection of 03/09/22 are acknowledged. The After Final amendments have been entered.
Claims 1-102, 105, 112-139, and 142-143 were previously cancelled. 
Claims 103 and 149-150 were amended and new claims 152-155 were added on 05/18/22. 
Claims 103-104, 106-111, 140-141, and 144-155 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph F. Murphy on 05/31/22.
The application has been amended as follows:
Claim 154 is dependent on claim 150 as follows:
154. (Currently Amended): The process of claim 150 wherein said tablet comprises active agent at a concentration of at least about 12% to about 20% by weight. 

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amendment
Applicant amended independent claims 103, 149, and 150 to recite that the tablet comprises active agent at a concentration of at least about 12% by weight. In light of this amendment, Applicant’s arguments (Pages 6-12, filed 05/18/22) have been fully considered and are persuasive. Since the closest prior art, i.e., Nivorozhkin et al. (WO 2015/031410 A1), teaches 9.1% ketamine, and not the recited concentration of at least about 12% by weight, the obviousness rejections of record based on Nivorozhkin et al. are withdrawn. 
Updated Search
An updated prior art search did not uncover a reference that teaches a solid, oral, extended release pharmaceutical tablet which is crush resistant and comprises the active agent at a concentration of at least about 12% by weight, as recited in the instant claims.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 103-104, 106-111, 140-141, and 144-155 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615